UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30563 PROGREEN PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware 59-3087128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 380 North Old Woodward Ave., Suite 300 Birmingham, MI (Address of Principal Executive Offices) (Zip Code) (248) 530-0770 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes x No The number of shares outstanding the issuer's common stock, par value $.0001 per share, was 104,329,703 as of September 9, 2011. Table of Contents PROGREEN PROPERTIES, INC. INDEX Page Part I.Financial Information 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of July 31, 2011 (unaudited) and as of April 30, 2011 2 Condensed Consolidated Statements of Operations for the Three Months Ended July 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Stockholders’ Equity (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended July 31, 2011 and 2010 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4T.Controls and Procedures. 16 Part II. Other Information 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 6.Exhibits. 21 Signatures 21 -i- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following financial statements be read in conjunction with the year-end financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended April 30, 2011. The results of operations for the three months ended July 31, 2011 and 2010 are not necessarily indicative of the results for the entire fiscal year or for any other period. -1- Table of Contents ProGreen Properties, Inc. (formerly Diversified Product Inspections, Inc.) Condensed Consolidated Balance Sheets July 31, April 30, ASSETS (Unaudited) Rental property, net accumulated depreciation of $8,718 and $5,801 $ $ Properties under development Cash Note receivable Prepaid expenses Deposits Property and equipment: Equipment and furniture, net of accumulated depreciation of $2,546 and $1,193 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable and accrued expenses $ $ Accrued interest Deferred revenue Note payable Tenant deposits Convertible debenture payable to related party (net of unamortized discount of $32,345 and $43,706) Total liabilities Stockholders' equity Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 authorized and 104,329,703 outstanding at July 31, 2011; 250,000,000 shares authorized and 103,929,703 outstanding at April 30, 2011 Common stock, $.0001 par value, 9,775,171 subscribed not issued Additional paid-in capital Less: amount due from related party subscriber under subscription agreement ) ) Accumulated deficit (2,789,936 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ -2- Table of Contents ProGreen Properties, Inc. (formerly Diversified Product Inspections, Inc.) Condensed Consolidated Statements of Operations (Unaudited) Threemonthsended July31 Revenues: Rental Revenue $ $ Commissions Revenue - Total Revenue Expenses: Rental property operating costs Professional fees General & administrative Depreciation Total operating expenses Operating Loss ) ) Other expenses and income: Interest expense ) ) Interest income - Other expenses ) ) Loss before income taxes ) ) Deferred income tax expense - - Net Net loss $ ) $ ) Net loss per share - basic $ ) $ ) Weighted Shares Outstanding - basic Net loss per share - diluted $ ) $ ) Weighted Shares Outstanding - diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. -3- Table of Contents ProGreen Properties, Inc. (formerly Diversified Product Inspections, Inc.) Condensed Consolidated Statements of Stockholders' Equity (UNAUDITED) Number of Amount Shares Common Additional Due Under Net Issued and Common Stock Paid In Subscription Accumulated Stockholders' Outstanding Stock Subscribed Capital Agreement Deficit Equity Balance at April 30, 2010 $ ) $ ) $ Stock issued under subscription agreement ) - - Stock issued under City Vac agreement - - - Stock issued for debenture interest 81 - - - Stock due under subscription agreement - - - ) - - Netloss - (661,029 ) (661,029 ) Balance at April 30, 2011 $ ) $ ) $ Stock issued under LeadDog agreement 40 - Amount due from subscriber under subscription agreement - - - (3,402 ) - - Netloss - (109,803 ) (109,803 ) Balance at July 31, 2011 $ ) $ ) $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. -4- Table of Contents ProGreen Properties, Inc. (formerly Diversified Product Inspections, Inc.) Condensed Consolidated Statements of Cash Flows (Unaudited) Threemonthsended July31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of discounts on debentures to related party Investor relations expense - Commitment fee - Changes in operating assets and liabilities: Commission receivable - Note receivable - Prepaid expenses ) ) Deposits Accounts payable and accrued expenses ) Net cash used in operating activities ) ) Investing activities Acquisition and development of properties ) ) Purchase of furniture and equipment - ) Cash used in investing activities ) ) Financing activities Proceeds from common stock through subscription agreement with related party - Repayments of note payable ) - Proceeds from debenture issued to related party - Net cash (used in) provided by financing activities ) Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental information: Non-cash transaction: Issuance of stock as commitment fee $ $
